869 F.2d 1493
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Matthew TAYLOR, Plaintiff-Appellant,v.The COMMONWEALTH OF KENTUCKY;  United States of America,Defendants-Appellees.
No. 88-5691.
United States Court of Appeals, Sixth Circuit.
Feb. 1, 1989.

Before KENNEDY and DAVID A. NELSON, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed this complaint alleging various defendants violated several of plaintiff's civil rights.  Included in the complaint were claims of improper congressional representation, defamation, stolen property, and false imprisonment.  The district court sua sponte dismissed the complaint as frivolous under 28 U.S.C. Sec. 1915(d) and this appeal followed.  The parties have briefed the issues, plaintiff proceeding pro se.


3
Upon consideration, we find the district court correctly dismissed the instant complaint.  Vague, conclusory allegations of improper conduct will not operate to state a claim for relief.   Gutierrez v. Lynch, 826 F.2d 1534, 1538-39 (6th Cir.1987).


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.